Title: To George Washington from George Plater, 27 June 1781
From: Plater, George
To: Washington, George


                        Sir

                            In General Assembly Annapolis 27th June 1781
                        
                        We are very desirous that Major General Smallwood should be permitted to stay in this State, if not
                            inconsistent with your arrangements and the service; and we wish him to remain as long as you can permit; his advice and
                            assistance is wanted to call forth the strength of this State and to put it in a proper posture for defence. We know no
                            Gentleman, who from his personal influence, and the universal good opinion entertained by our people of his integrity, and
                            military abilities, so proper to command our militia in case of Invasion of this State. We have resolved immediately to
                            raise and March to the assistance of our sister State of Virginia two Battalions of our Militia, and a number of light
                            Horse, and we think General Smallwood can greatly assist to arrange them, and to expedite their March to the Southward.
                        We must also acknowledge the service rendered by General Smallwood in the raising equipping and disciplining
                            a body of Recruits, about four hundred, which we expect will march from this place in a few Days.
                        We present to your Excellency our warmest wishes for your health and happiness, and are with great respect
                            and regard Sir Yr Mot Obt Servts
                        
                            Geo. Plater Presedt of the Senate
                            W. Bruff Speaker of the House of Delegates
                        
                    